Case 2:19-cr-20738-BAF-APP ECF No.5 filed 11/26/19 PagelID.19 Page1of2

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF MICHIGAN

 

Case No. 2:19-cr-20738-BAF-APP
Hon. Bernard A. Friedman

UNITED STATES OF AMERICA,

Plaintiff, Criminal No. 09-667(AET)

)
)
)
)
)
V. )
JOSEPH ASHTON, )

)

)

Defendant.

 

NOTICE OF APPEARANCE

PLEASE TAKE NOTICE that Jerome A. Ballarotto, Esquire is entering his

appearance as counsel for Defendant Joseph Ashton in the above captioned matter.

/s/ JEROME A. BALLAROTTO

 

JEROME A. BALLAROTTO, ESQ.
NJ Bar. No 021301979

143 Whitehorse Avenue

Trenton, New Jersey 08610

(609) 581-8555
jabesquire@aol.com

Attorney for Joseph Ashton

Dated: November 26, 2019
Case 2:19-cr-20738-BAF-APP ECF No.5 filed 11/26/19 PagelID.20 Page 2 of 2

CERTIFICATE OF SERVICE

| hereby certify that on November 26, 2019 | electronically filed a Notice of
Appearance on behalf of Defendant, Joseph Ashton with the Office of the Clerk, United
States District Court for the Eastern District of Michigan and served Deputy Chief,
Public Corruption Unit, Frances Lee Carlson, Assistant United States Attorney via
CM/ECF electronic filing.
| certify that the foregoing statements made by me are true. | am aware that if

any of the foregoing statements are willfully false, | am subject to punishment.

s/ JEROME A. BALLAROTTO

 

JEROME A. BALLAROTTO, ESQ>
143 Whitehorse Avenue

Trenton, New Jersey 08610

(609) 581-8555

Attorney for Joseph Ashton

Date: November 26, 2019
